 IIn the Matter Of MARVEL-SCHEBLER DIVISION, BORG-WARNER CORPORA-TIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIrCRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. O.Case No. 7-R-1801,9.-Decided September 21,1944Mr. Stanley H. Fulton,of Detroit, Mich., for the Company.Sugar & Tucker,byMr. Jack. N. Tuckerof Detroit, Mich., for theUAW-CIO.Mr. Frank O. Boling,of Flint, Mich., andMr. I. B. Padway,ofWashington, D. C., for the UAW-AFL.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automo-bile,Aircraft and Agricultural Implement Workers of America,C. I. 0., herein called theUAW-CIO,alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees ofMarvel-ScheblerDivision,Borg-Warner Corporation,Flint,Michigan,herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Cecil Pearl,Trial Examiner.Said hearing was heldat Detroit,Michigan, on August 17, 1914.At the commencement ofthe hearing the Trial Examiner granted a motion of InternationalUnion, United Automobile Workers of America, Local 156, AFL,herein calledthe UAW-AFL, to intervene.The Company, the UAW-CIO, and theUAW-AFLappeared,participated,and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.58 N. L.R. B., No. 87.449609591-45-col. 58-30It 459DECISIONS, OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBorg-Warner Corporation is an Illinois corporation.We are hereconcerned with its Marvel-Schebler Division at Flint, Michigan,where it is engaged in the manufacture of gasoline carburetors andother war- products.During the first 9 months of 1943 the Companypurchased raw materials valued in excess of $100,000, for use at itsFlint plant, about 25 percent of which was shipped to it from pointsoutside the State of Michigan.During the same period the Com-pany manufactured products valued in excess of $100,000, approxi-mately 80 percent of which was shipped to points outside the Stateof Michigan.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE OCGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.International Union, United Automobile Workers of America, Local156, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn June 5 and 14, 1944, the UAW-CIO requested the Company torecognize it as the exclusive collective bargaining representative of theemployees at the Flint plant.The Company did not reply to theserequests.On January 6, 1941, the Company and the UAW-AFL entered intoan exclusive bargaining contract.On October 2, 1942, the contract wasamended to continue until October 5, 1943, and from year to yearthereafter unless either party notified the other of a desire to terminatenot less than 30 days prior to any annual expiration date.On Novem-ber 19, 1943, the UAW-CIO filed a petition in Case No. 7-R-1645 re-questing that it be certified as exclusive bargaining representative ofthe employees involved herein.On April 17, 1944, the Companyamended its contract with the UAW-AFL and provided that the con-tract, as amended, should run until April 5, 1945, and from year toyear thereafter unless either party thereto gave notice of a desire toterminate at least 30 days prior to any anniversary date.On April 29, BORG-WARNER CORPORATION4511944, the Board issued its decision in Case No. 7-R-1645,' finding that"the contract as renewed on September 5, 1943, constitutes a bar to apresent investigation and certification of representatives * * *.We shall therefore, dismiss the petition, but without prejudice to theUAW-CIO's right to file a new petition at a reasonable time prior toSeptember 5, 1944, the next automatic renewal date of the contract."The Company and the UAW-AFL contend that their contract, asamended on April 17, 1944, constitutes a bar to the instant proceeding.It should be noted that the amendment of April 17, 1944, was enteredinto prior to`tlie Board's decision of April 29, 1944, alluded to above,and at a time when the Company and the UAW-AFL were taking theposition before this Board that there should be no election prior to thetermination date of the October contract.To sustain the position nowtaken by the Company and the UAW-AFL would have the effect ofdisfranchising the employees forever of an opportunity to select theirown collective bargaining representative.The Board, in its decisionof April 29, 1944, specifically provided that the UAW-CIO should beafforded an opportunity to file a new petition at a reasonable time priorto September 5, 1944. The UAW-CIO filed its petition herein on July5, 1944.Thus, the amendment of April 17, 1944, to the contract mustnecessarily be made subject to the above-quoted language of the Boardin its decision.Moreover, the contract of April 17, 1944, constituteda premature extension of the October 2,1942, agreement, as renewed fora year on September 5, 1943, and is therefore ineffectual as a bar underour well-settled precedents.'We find that the purposes of the Actwould be effectuated by holding that the contract, as amended, is not abar to a determination of representatives at this time.A -statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the U. A. W.-C. I. O. repre-sents a substantial number of employees in the, unit hereinafter foundto be appropriate.IWe find that it question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees at the Flint plant of the Company, excluding directrepresentatives of the Company, confidential clerks, time-study men,156.\ L R B 105,2Seeiltoitter of Memphis Farnitu e Company.51 N L R n 1447STI,e Field Examiner reported that the UAW-CIO presented 173 authorization cardsThereare approximately 570 employees in the appropi late unitThe IJAW-AFL did not presentany evidence of representation but relies upon its contract as evidence of its interest inthe instant procee',mc 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice employees, plant-protection employees, superintendents, fore-men, assistant foremen, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status,of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.4V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, section 9, of National LaborRelations Board Rules and R°gulations-S^ries 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Mariiel-ScheblerDivision, Borg-Warner Corporation, Flint, Michigan, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Seventh Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, C. I. 0., or by International Union,United Automobile Workers of America, Local 156, A. F. L., for thepurposes of collective bargaining, or by neither.-4This is the same unit that is provided for in the contract between the UAW-AFL andthe Company.